Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of April 7,
2004 (the “Effective Date”) by and between Microtune, Inc., a Delaware
corporation (the “Company”), and Phillip Daniel Peterson (“Employee”).

 

The parties hereby agree as follows:

 

1. Employment.

 

(a) As of the Effective Date, Employee shall serve as the General Counsel of the
Company. Employee agrees to perform such reasonable responsibilities and duties
as may be required of him by the Board of Directors of the Company (the “Board”)
and the Chief Executive Officer (“CEO”) in such capacity. Employee shall report
directly to the CEO. Employee agrees not to terminate the Term prior to December
31, 2004 without providing the Company at least 60-days prior written notice.

 

(b) The CEO or the Board may terminate the Term at any time, by giving Employee
advance notice in writing. However, if the CEO or the Board terminates the Term
without Cause (as defined below) prior to December 31, 2004, the Company shall
pay Employee severance benefits as set forth in Section 6. Any termination of
employment by the Company or by Employee for any reason whatsoever during the
Term shall be communicated by written notice of termination to the other party
hereto (“Notice of Termination”).

 

2. Duties and Scope of Employment.

 

(a) Positions and Duties. Employee will continue to serve as General Counsel of
the Company while employed hereunder. Employee will render such business and
professional services in the performance of his duties, consistent with
Employee’s position within the Company, as shall reasonably be assigned to him
by the CEO or the Board.

 

(b) Obligations. During the Term, Employee will perform his duties faithfully
and to the best of his ability and will devote his full business efforts and
time to the Company.

 

(c) Term. The term of the Employee’s employment under this Agreement shall
commence as of the Effective Date and shall continue until December 31, 2004
(the “Term”). The Company shall notify Employee on December 1, 2004 whether and
upon what terms the Company intends to continue Employee’s employment.



--------------------------------------------------------------------------------

3. Compensation.

 

(a) Employee’s base salary (“Base Salary”) shall be paid at a rate of 4,792.00
twice per month during the Term.

 

(b) Subject to necessary approvals under the Company’s 2000 Stock Plan (the
Committee Approval”), Employee will be granted an option to purchase 10,000
shares of the Company’s common stock, which option will vest in full on December
31, 2004 (the “December 31 Option”) and an option to purchase 100,000 shares of
the Company’s common stock, which option will vest as to 1/60th of such shares
per month (on the last day of each such month) for a period of 60 months
following the Effective Date (the “Five Year Option”), in the case of both the
December 31 Option and the Five Year Option, for an exercise price equal to the
fair market value of the Company’s common stock on the date of the Committee
Approval (On April 8, 2004, the Compensation Committee gave its Committee
Approval at an exercise price of $2.71 per share). Employee agrees to execute
the Company’s standard form of option agreement with respect to the December 31
Option and the Five Year Option pursuant to which the December 31 Option and the
Five Year Option will be subject to the terms of the Company’s 2000 Stock Plan,
or to execute such documents electronically via the AST website.

 

(c) During the Term, Employee will be entitled to participate in the employee
benefit plans currently and hereafter maintained by the Company of general
applicability to other senior executives of the Company, including, without
limitation, the Company’s group medical, dental, vision, disability, dependent
care, life insurance, flexible-spending account and 401(k) plans. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

 

(d) The Company will reimburse Employee for reasonable travel, entertainment or
other expenses incurred by Employee in the furtherance of or in connection with
the performance of Employee’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

 

4. Confidentiality; Covenant Not to Solicit.

 

(a) In addition to Employee’s obligations with respect to confidential
information set forth in that certain Confidential Information and Invention
Assignment Agreement dated March 31, 2004, Employee agrees to hold any
confidential information of the Company in strictest confidence in accordance
with the Texas Disciplinary Rules of Professional Conduct (or the disciplinary
or ethical rules of any other applicable state or body (the “Disciplinary
Rules”).

 

(b) Non-Solicitation. For a period of two (2) years from the Date of
Termination, Employee shall not:

 

(i) solicit, encourage, or take any other action which is intended to induce any
other employee of the Company to terminate his employment with the Company, or

 

2



--------------------------------------------------------------------------------

(ii) interfere in any manner with the contractual or employment relationship
between the Company and any such employee of the Company.

 

The foregoing shall not prohibit any entity with which the Employee may be
affiliated from hiring a former employee of the Company.

 

(c) Worldwide. The parties acknowledge that the market for radio frequency tuner
products is worldwide, and that, in this market, products from any nation
compete with products from all other nations. Accordingly, in order to secure to
the Company all possible benefits, the parties agree that the provisions of this
Section 4 shall apply to each of the states and counties of the United States,
and to each nation worldwide.

 

(d) Severability. The parties intend that the covenants contained in the
preceding paragraphs shall be construed as a series of separate covenants, one
for each state of the United States, and each nation. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in proceeding paragraphs. If, in any judicial proceeding, a
court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in said paragraphs, then such unenforceable covenant
(or such part) shall be deemed eliminated from this Agreement for the purpose of
those proceedings to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced. In the event that the provisions
of this Section 4 should ever be deemed to exceed the time or geographic
limitations, or the scope of this covenant, permitted by applicable law, then
such provisions shall be reformed to the maximum time or geographic limitations,
as the case may be, permitted by applicable laws.

 

5. Certain Definitions. For the purposes of this Agreement, the following terms
have the meanings set forth below.

 

(a) “Cause”, for purposes of this Agreement, means a good faith and reasonable
finding by the Board or the CEO of one or more of the following:

 

(i) a breach of duty by Employee in the course of his employment involving
fraud, acts of dishonesty (other than inadvertent acts or omissions),
disloyalty, or moral turpitude;

 

(ii) conduct by Employee that is materially detrimental to the Company,
monetarily or otherwise;

 

(iii) Employee’s material failure to comply with the Company’s policies
concerning equal employment opportunity, including engaging in sexually or
otherwise harassing conduct;

 

(iv) Employee’s repeated insubordination; or

 

(v) Employee’s conviction of or entry of a plea agreement or consent decree or
similar arrangement with respect to a felony or any violation of federal or
state securities laws.

 

3



--------------------------------------------------------------------------------

(b) “Date of Termination” shall mean a date which is the earlier of (1) the date
specified in the Notice of Termination if the Term is terminated by Employee or
the Company; or (2) December 31, 2004.

 

(c) “Restricted Business” means any business that is engaged in or (to
Employee’s knowledge, after due inquiry) preparing to engage in the design,
manufacture, marketing, sale or distribution of semiconductors or modules (or
components thereof) which provide the function of a radio frequency tuner or
compete with radio frequency products under development by the Company at the
time of this Agreement or during Employee’s tenure as an executive of the
Company.

 

6. Severance Benefits for Termination.

 

(a) Involuntary Termination. If Employee’s employment is terminated by the CEO
or the Board other than for Cause then (i) Employee shall continue to be paid
his Base Salary on the dates such payments would otherwise be paid if Employee
had continued to be employed by the Company until December 31, 2004, or, at the
option of the Company, in a lump sum payable within ten (10) business days
following the Date of Termination as severance benefits, (ii) the Five Year
Option granted to Employee shall vest and become exercisable as to the number of
shares which would have otherwise vested had Employee continued to be employed
through December 31, 2004, and (iii) the Company will continue to provide
Employee coverage through December 31, 2004 under a plan providing for whatever
medical, dental, disability, life or insurance benefits were in effect at the
Date of Termination.

 

(b) Voluntary Termination; Termination for Cause. No severance benefits shall be
paid if Employee’s employment is terminated by the Company for Cause or by
Employee. In the event employment is terminated by Employee prior to December
31, 2004, Employee shall be obligated to reimburse relocation expenses in
accordance with that certain Relocation Repayment Agreement dated as of March
31, 2004.

 

7. Payment Obligations Absolute. The Company’s obligation to pay the benefits
described herein shall be absolute and unconditional and shall not be affected
by any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company or any of its subsidiaries
may have against Employee or anyone else. In the event of any dispute concerning
Employee’s right to payment, the Company shall nevertheless continue to pay to
Employee the Base Salary until the dispute is resolved. Any such amounts paid
following Employee’s termination of his employment shall be credited against the
amounts otherwise due to Employee under this Agreement or, in the event the
Company prevails, shall be repaid to the Company.

 

8. Successors; Binding Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Employee to compensation from the Company in the
same amount

 

4



--------------------------------------------------------------------------------

and on the same terms as Employee would be entitled hereunder if the Company had
terminated Employee’s employment without Cause, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as defined herein and any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

 

9. Miscellaneous.

 

(a) Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing to both parties and shall be deemed given
on the date of delivery, if delivered, or three days after mailing, if mailed
first-class mail, postage prepaid, to the following addresses:

 

(i) If to Employee, at the address set forth below Employee’s signature at the
end hereof.

 

(ii) If to the Company:

 

Microtune, Inc.

2201 Tenth Street

Plano, Texas 75074

Attention: Board of Directors, Compensation Committee

 

or to such other address as any party hereto may designate by notice given as
herein provided.

 

(b) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas as applied to
agreements made and performed in Texas by residents of Texas.

 

(c) Amendments. This Agreement shall not be changed or modified in whole or in
part except by an instrument in writing signed by each party hereto.

 

(d) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

 

(e) Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

 

10. Conflicting Terms. In the event that words or terms of this Employment
Agreement conflict with the words or terms of any other agreement or contract,
including, without limitation, any stock plan, notice of grant, or restricted
stock purchase agreement or option agreement entered into in connection with the
employment of Employee by the Company, the interpretation of this Agreement
shall prevail.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

MICROTUNE, INC.

By:

 

/s/ JAMES A. FONTAINE

--------------------------------------------------------------------------------

   

James Fontaine, CEO

EMPLOYEE:

By:

 

/s/ PHILLIP D. PETERSON

--------------------------------------------------------------------------------

   

Phillip Daniel Peterson

 

6